Citation Nr: 0902761	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-34 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Meniere's syndrome.  

2.  Entitlement to an effective date prior to July 20, 2005, 
for the grant of service connection for Meniere's syndrome.  

3.  Whether clear and unmistakable error exists in a January 
1998 rating decision that denied the veteran's initial claim 
for service connection for motion sickness with vertigo.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his associate, Mr. L.S.

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran had active military service from October 1986 to 
February 1988.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.                   

In August 2008, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  At the hearing, the veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO.  See 38 C.F.R. § 19.37 (2008).  In October 2008, he 
submitted a private medical statement from A.C.D., M.D., and 
waived RO review of such evidence.  Id.   

In the August 2008 Travel Board hearing, the veteran stated 
that due to the symptomatology of his service-connected 
Meniere's syndrome, he had lost his job at the United States 
Postal Service.  He indicated that he was currently 
unemployed and that he was unable to maintain employment 
because of his Meniere's syndrome.  The Board construes these 
statements as a raised claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) due to service connected 
disabilities.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

By a January 2006 rating action, the RO granted service 
connection for Meniere's syndrome and assigned a 30 percent 
disability rating under Diagnostic Codes 6204-6205, effective 
from July 20, 2005.  The veteran disagreed with the 
evaluation and filed a timely appeal.  

Diagnostic Code 6204 provides the rating criteria for 
peripheral vestibular disorders.  The maximum available 
rating, 30 percent, is warranted if the disorder is 
manifested by dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2008).  

Diagnostic Code 6205 provides the criteria for rating 
Meniere's disease.  Meniere's disease manifested by hearing 
impairment with attacks of vertigo less than once a month, 
with or without tinnitus, is rated 30 percent disabling.  
Meniere's disease manifested by hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus is rated 60 
percent disabling.  Meniere's disease manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling.  38 C.F.R. § 4.87, Diagnostic 
Code 6205 (2008).  

In order for the veteran to receive a 60 percent disability 
rating under Diagnostic Code 6205 for his service-connected 
Meniere's syndrome, he must experience hearing impairment 
with attacks of vertigo and cerebellar gait occurring from 
one to four times a month, with or without tinnitus.  In this 
regard, although hearing impairment has not been shown in the 
audiological evaluation reports of record, the Board notes 
that in the October 2008 private medical statement from Dr. 
A.C.D., Dr. D. stated that the veteran had partial hearing 
loss.  In addition, upon a review of the veteran's statements 
regarding the frequency of his attacks, it is apparent that 
he has reported a gradual increase in his attacks.  In a VA 
Medical Center (VAMC) outpatient treatment record, dated in 
May 2007, it was noted that according to the veteran, he had 
spells of "spinning and nausea" on an average of two to 
three times per month.  He also stated that there were months 
when he had no spells.  In a VAMC outpatient treatment 
record, dated in September 2007, the veteran reported that he 
had intermittent episodes of dizziness, sometimes accompanied 
with tinnitus, which could last for one hour and up to one 
week.  In an April 2008 VAMC outpatient treatment record, he 
noted that he experienced four to six spells of vertigo per 
month.  Moreover, in the August 2008 Travel Board hearing, 
the veteran testified that he had episodes of vertigo on a 
weekly basis.      

In light of the above and the veteran's statements regarding 
the worsening of his symptoms, and given that the veteran's 
last VA examination to evaluate the severity of his Meniere's 
syndrome was performed in December 2005, the RO must afford 
the veteran a new examination.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).   

In the veteran's August 2008 Travel Board hearing, the 
veteran stated that in addition to receiving treatment at the 
VAMC in Tampa, Florida, for his service-connected Meniere's 
syndrome, he had also received treatment from a Dr. T. at the 
MacDill Outpatient Clinic in Brandon, Florida, Dr. A.C.D. at 
the Cornerstone Medical Group in Brandon, and a Dr. C.B.  
According to the veteran, he had been under the care of Dr. 
T. for approximately two years; Dr. B. for approximately 12 
months; and Dr. D. for approximately four years.  The veteran 
also reported that he had been hospitalized for his Meniere's 
syndrome in 2001.   

In light of the above, although the evidence of record 
includes private medical records, dated in October 2005, and 
private medical statements, dated in February 2004 and 
October 2008, from Dr. D., and a private medical statement 
from Dr. B., dated in October 2007, there are no additional 
records from either physician.  The Board also notes that the 
evidence of record is negative for any records from a Dr. T., 
and any records pertaining to the veteran's 2001 
hospitalization.  Inasmuch as the veteran's statements have 
put the VA on notice of the existence of additional treatment 
records, these records should be obtained prior to the 
Board's appellate review in this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As additional action 
by the RO may be helpful in either obtaining such putative 
records, or documented information that the records cannot be 
obtained, the Board determines that further development in 
this regard is warranted.  Id.; see generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).      

In the August 2008 Travel Board hearing, the veteran also 
testified that after he lost his job at the United States 
Postal Service, he had applied for disability benefits from 
the Social Security Administration (SSA).  As the RO has not 
yet attempted to obtain the SSA disability determination and 
the underlying medical records, the Board finds that the RO 
must seek to obtain these records upon remand.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008); 
see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) 
(holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

In regard to the veteran's earlier effective date claim, due 
to an inextricably intertwined clear and unmistakable error 
(CUE) claim, the claim for an effective date prior to July 
20, 2005, for the grant of service connection for Meniere's 
syndrome, must be deferred.   

On June 26, 1997, the RO received the veteran's initial claim 
for service connection for vertigo.  By a January 1998 rating 
decision, the RO denied the veteran's claim for service 
connection for motion sickness with vertigo.  The veteran 
filed a notice of disagreement in November 1998, and a 
statement of the case was issued in September 1999.  The 
veteran filed a substantive appeal (VA Form 9) in May 2000; 
however, the substantive appeal was not timely filed.  The 
substantive appeal must be filed within 60 days from the date 
the statement of the case is mailed or within the remainder 
of the one-year time period from the date of mailing of 
notice of the initial determination being appealed, whichever 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  
In this case, the veteran's substantive appeal, filed in May 
2000, was not received within one year of notification of the 
unfavorable RO determination in January 1998 or within 60 
days of the issuance of the statement of the case.  
Therefore, the substantive appeal was not timely filed, and 
as such, the veteran did not perfect an appeal as to the 
issue of entitlement to service connection for motion 
sickness with vertigo.  Accordingly, the January 1998 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.    

In a November 2002 rating action, the RO denied the veteran's 
claim for service connection for an ear condition with 
vertigo.  The veteran was provided notice of the decision and 
his appellate rights.  He did not appeal.  Therefore, the 
November 2002 rating action became final.  Id.      

Thereafter, the veteran attempted to reopen his claim for 
service connection for vertigo.  However, by an April 2005 
rating decision, the RO found that the veteran had not 
presented new and material evidence to reopen his claim.  The 
veteran was provided notice of the decision and his appellate 
rights but did not subsequently file a timely appeal.  Thus, 
the April 2005 rating decision became final.  Id.      

On July 20, 2005, the veteran filed an application to reopen 
his claim for service connection for chronic vertigo.  At 
that time, he maintained that at the time of the January 1998 
rating decision, there was evidence which showed that he had 
chronic motion sickness with vertigo during service, and that 
he continued to experience motion sickness with vertigo after 
his discharge.  Thus, the veteran contended that the January 
1998 rating decision in which the RO denied his original 
claim for motion sickness with vertigo, contained CUE.    

By a January 2006 rating action, the RO granted service 
connection for Meniere's syndrome, previously claimed as 
motion sickness and vertigo, and assigned a 30 percent 
disability rating, effective from July 20, 2005, the date the 
veteran filed his application to reopen his claim for service 
connection for chronic vertigo.  The RO noted that in a 
December 2005 VA examination report, the veteran was 
diagnosed with chronic vertigo and tinnitus.  The examining 
physician also stated that audiological testing was 
suggestive of a variant of Meniere's syndrome, and that it 
was more likely than not that the veteran's current condition 
had its onset during military service.  In addition, in a 
December 2005 VA audiological evaluation report, the examiner 
opined that the veteran's tinnitus was secondary to his 
Meniere's syndrome.  Thus, based on the opinions from the 
aforementioned VA examiners, the RO concluded that service 
connection for Meniere's syndrome was warranted.  The RO 
specifically noted that a review of the veteran's claims file 
did not reveal that CUE was performed because there was no 
evidence of an opinion or etiology indicating that the 
veteran's current condition was related to the symptomatology 
he showed during service, prior to the December 2005 VA 
examination reports.   

In April 2006, the veteran filed a notice of disagreement as 
to the effective date assigned by the RO.  He also filed a 
notice of disagreement as to the CUE claim.  The veteran 
essentially reiterated his contention that the January 1998 
rating decision in which the RO denied his original claim for 
motion sickness with vertigo, contained CUE because there was 
evidence at the time of the rating which showed that he 
experienced motion sickness and vertigo both during service 
and after his separation.  Thus, he maintained that he was 
entitled to an earlier effective date of June 26, 1997, for 
the grant of service connection for Meniere's syndrome 
because that was the date he filed his original claim.       

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims (Court) held that a 
final decision of the Secretary was subject to revision only 
on the grounds of CUE, or upon the presentation of new and 
material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Applying the holding in Rudd to the facts of this case, and 
as noted above, the January 1998, November 2002, and April 
2005 rating decisions are final.  In the veteran's July 2005 
application to reopen his claim for service connection for 
chronic vertigo, he raised a CUE claim with regard to the 
January 1998 rating decision.  In this regard, by a January 
2006 rating decision, the RO denied the veteran's CUE claim.  
He filed a notice of disagreement in April 2006.  The RO has 
not yet issued a statement of the case with respect to the 
issue of whether CUE exists in the January 1998 rating 
decision that denied the veteran's initial claim for service 
connection for motion sickness with vertigo.  Under these 
circumstances, the Board must remand this issue so that the 
RO can provide the veteran a statement of the case, and 
afford him an opportunity to perfect an appeal thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 119 (1998).  

In light of the above, the Board finds that the veteran's 
claim for an effective date prior to July 20, 2005, for the 
grant of service connection for Meniere's syndrome, and his 
claim with regard to CUE in the January 1998 rating decision 
are inextricably intertwined, since the CUE claim is 
attacking the finality of a prior final rating decision.  
Therefore, the issue of an earlier effective date must be 
deferred and this case remanded for action as described 
below.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case to the veteran that addresses the 
issue of whether CUE exists in a January 
1998 rating decision that denied the 
veteran's initial claim for service 
connection for motion sickness with 
vertigo.  The statement of the case should 
include the specific laws and regulations 
pertaining to CUE in RO decisions.  The 
veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2008).

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers (VA and non-VA) who have treated 
him for Meniere's syndrome in recent 
years, to specifically include Dr. T. at 
the MacDill Outpatient Clinic in Brandon, 
Dr. A.C.D., at the Cornerstone Medical 
Group in Brandon, and Dr. C.B.  The RO/AMC 
should specifically ask the veteran to 
provide information regarding his 
hospitalization for Meniere's syndrome in 
2001, including the name and address of 
the hospital where he was hospitalized.  
After the veteran has signed the 
appropriate releases, those records that 
are not already in the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The RO/AMC should also obtain updated 
Tampa VAMC treatment records since August 
2008.

4.  Contact the SSA and obtain a copy of 
any decision(s) regarding the veteran's 
claim for disability benefits, as well as 
any medical records in its possession.    

5.  The RO/AMC should schedule the veteran 
for VA examination(s) appropriate to 
determine the current nature and severity 
of his Meniere's syndrome, to include 
testing specific to tinnitus, hearing 
loss, and vertigo.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner(s) and 
review of such should be noted in the 
completed examination report(s).  Any 
indicated evaluations, studies, and tests 
must be accomplished and the results must 
be included in the examination report(s).  
The examiner(s) must identify all symptoms 
that are associated with the veteran's 
service- connected Meniere's syndrome and 
specifically address whether there are any 
objective manifestations showing that the 
veteran experiences vertigo, cerebellar 
gait, hearing impairment, and/or tinnitus.  
If vertigo and cerebellar gait are 
present, the examiner(s) must address the 
frequency of the attacks of vertigo and 
cerebellar gait during the period of one 
week and during the period of one month, 
in accordance with the relevant schedular 
criteria.  A complete rationale for all 
opinions expressed must be provided.  In 
addition, puretone audiometric testing and 
controlled speech discrimination testing 
using the Maryland CNC should be conducted 
by a state- licensed audiologist.  

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case, the RO/AMC must 
readjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO/AMC 
must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




